DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because there is no reference number for the claimed “first bore” and there is no reference number for the claimed “thru bore”, both of which are part of the retainer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 17, and 29, the claim sets forth “wherein the first bore is coupled to the second end of the housing and the inner circumferential groove of the retainer substantially align”.  It is unclear what the circumferential groove of the retainer is aligning with.  It appears that this groove is aligning with a groove on the second end of the housing, but this element is not set forth in the claim.  Appropriate correction is required.
With respect to claim 3, it is unclear if “a switch” in lines 2-3 is the same switch set forth in claim 1, or an additional switch.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	Claims 1-4, 6-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitschberger et al. (USP 10,161,733) in view of Maxted et al. (USP 10,830,566).
With respect to claim 1, Eitschberger et al. disclose an apparatus for electrically connecting a perforating gun comprising: a housing (600) having a first portion having a first end and a first outer diameter (see figure 9), and having a second portion with a second end and a second outer diameter, and an outer circumferential groove proximate to the second end (615); a switch (10’) disposed within the housing; and a retainer (83) having a first end with a first bore (see figure 9), a second end with a frusto conical shaped bore (see figure 9), a thru bore connecting the first bore with the frusto conical shaped bore (see figure 9), wherein the first bore is coupled to the second end of the housing and the inner circumferential groove of the retainer substantially align (see figure 9).  Eitschberger et al. does not disclose that the first bore has an inner circumferential groove proximate to the first end.  Maxted et al. disclose a retainer (102) having an inner groove (see figure 5, where O-ring is), which allows for a watertight connection (see column 7 line 55-column 8 line 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Eitschberger et al. by including an inner groove as taught by Maxted et al. for the purpose of enclosing an o-ring to allow for a watertight seal between the retainer and the pin.  
With respect to claim 2, Eitschberger et al. disclose the housing having a thru bore extending from the first end with a first inner diameter (see figure 9).

With respect to claim 3, Eitschberger et al. disclose further comprising the housing having a switch bore extending from the second end with a second inner diameter, wherein the switch bore is adapted to house a switch (see figure 9).
With respect to claim 4, Eitschberger et al. disclose the first outer diameter having a plurality of o-ring grooves (615).
With respect to claim 6, Eitschberger et al. disclose further comprising an explosively activated switch disposed within the second portion of the housing (see figure 9).
With respect to claim 7, Eitschberger et al. disclose a first wire coupled to the switch and extending through the first end of the housing (39A).
With respect to claim 8, Eitschberger et al. disclose a second wire coupled to the switch and extending through the first end of the housing (39B).
With respect to claim 9, Eitschberger et al. in view of Maxted et al. disclose wherein the inner circumferential groove and the outer circumferential groove are sized to fit a snap ring (wherein an o-ring groove is sized to fit a snap ring).
With respect to claim 10, Eitschberger et al. disclose wherein the first outer diameter is larger than the second outer diameter (see figure 9, wherein diameter on either side of 690 is larger than diameter where 615 is).
With respect to claim 12, Eitschberger et al. in view of Maxted et al. disclose further comprising the retainer having a radial groove on the on the first end that abuts the second end of the housing when the retainer is installed to the housing (see figure 5 of Maxted).

With respect to claims 14 and 16, Eitschberger et al. does not disclose an addressable switch or a dual diode switch.  Maxted et al. disclose that each of these types of switches are well known in the art.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Eitschberger et al. by substituting a mechanical pressure switch for an addressable switch or dual diode switch, as these are well known types of switches in the art. 

6.	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitschberger et al. in view of Maxted et al. as applied to claim1 above, and further in view of Bradley et al. (WO 2015/179787).
With respect to claim 13, Eitschberger et al. in view of Maxted et al. does not disclose a wave spring disposed within the radial groove.  Bradley et al. disclose a wave spring to bias the end cap (see page 27 lines 10-15).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Eitschberger et al. in view of Maxted et al. to include a wave spring as taught by Bradley in order to bias the end cap.  

Allowable Subject Matter
7.	Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claims 17-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 41-48 are allowed.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sansing (US 2019/0162056) disclose a cap having a bushing with a pressure activated selective perforating switch support.  Burton et al. (US 2013/0126237) disclose a pass-through bulkhead connection switch for a perforating gun.  Bradley et al. (US 2019/0211655) disclose a box by pin perforating gun system.  Sheehan (USP 5,912,431) disclose a snap-in locknut adapter for connectors.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672